Exhibit 10.43

EXECUTION COPY

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

SECOND AMENDMENT, dated as of February 12, 2007 (this “Amendment”), to the
Amended and Restated Loan and Security Agreement, dated as of January 24, 2006
(the “Loan Agreement”), among AMERICAN RAILCAR INDUSTRIES, INC., a Delaware
corporation, as successor-by-merger to American Railcar Industries, Inc., a
Missouri corporation (the “Borrower”), each of the financial institutions
identified as a Lender on Schedule 1 thereto (together with each of their
respective direct or indirect successors and assigns, and collectively, the
“Lenders”), and NORTH FORK BUSINESS CAPITAL CORPORATION, a New York corporation
(“NFBC”), as agent for the Lenders (the “Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Loan Agreement.

W I T N E S S E T H :

WHEREAS, the Borrower, the Agent and the Lenders are parties to the Loan
Agreement; and

WHEREAS, the parties wish to amend the Loan Agreement in connection with the
Borrower’s proposed investment in a joint venture to build a railcar component
manufacturing facility.

NOW, THEREFORE, the Borrower, the Lenders and the Agent agree as follows:

SECTION 1. Amendments to the Loan Agreement. Effective as of the date hereof,
the Loan Agreement is amended as follows:

 

  (a) Section 1.1 is amended as follows:

 

  (i) The following new definitions are inserted in proper order:

“‘Blocked Account Notice’ has the meaning specified in Section 2.7.”

“‘Component Manufacturer” means a Person designated by the Borrower and
acceptable to the Agent in its reasonable discretion, the equity ownership of
which will be held by the Borrower (or a direct or indirect Subsidiary of the
Borrower) and one or more other Persons.”

“‘Excess Availability’ means, on any date, the excess of (i) the lesser of
(A) (I) the Borrowing Base plus (II) 80% of the cost of the Equipment financed
with the proceeds of CapEx Loans (excluding the cost of any software, warranties
or other intangible assets related thereto) and (B) (I) the Maximum Amount of
the Facility minus (II) the aggregate amount of CapEx Loans that have been
repaid, over (ii) the aggregate outstanding amount of such Loans.”



--------------------------------------------------------------------------------

“‘Excess Availability Shortfall’ means, on any date, that Excess Availability on
such date is less than $30,000,000 until Excess Availability is equal to or
greater than $30,000,000 for any period of ninety consecutive days after such
date.”

 

  (ii) the definition of “EBITDA” is amended by

(A) inserting “less (ix) net income (as that term is determined in accordance
with GAAP) for such period derived from the Borrower’s ownership interest in the
Component Manufacturer unless the Borrower is liable for, or any of the
Borrower’s assets serves as security or otherwise provides support for, payment
or performance of any of the Component Manufacturer’s Indebtedness, in which
case a percentage of the Component Manufacturer’s net income equal to the
percentage of the Component Manufacturer’s Indebtedness for which the Borrower
is liable for, or for which any of the Borrower’s assets serves as security or
otherwise provides support for, payment or performance of shall be included in
EBITDA, it being understood that cash dividends and other cash distributions
received by the Borrower on account of the Borrower’s direct or indirect
ownership of the Component Manufacturer shall not be deducted under this clause
(ix) except to the extent that the inclusion of any such distributions in EBITDA
would be duplicative of the net income included in EBITDA as a result of the
Borrower’s liability for, or the availability of the Borrower’s assets as
security or other support for, the payment or performance of the Indebtedness of
the Component Manufacturer,” immediately before “in each case”,

(B) replacing “or (viii)” with “, (viii) or (ix)”, and

(C) inserting the following sentence at the end of such definition: “EBITDA
shall be calculated on a pro forma basis to give effect to any acquisition or
disposition consummated during the applicable fiscal period of the Borrower
ending on the last day of the fiscal quarter then most recently ended, as if
such acquisition had been effected on the first day of such fiscal period and as
if each such disposition had been consummated on the day prior to the first day
of such fiscal period, provided that any changes to EBITDA that would result
from this sentence shall be made if and to the extent that such changes are
acceptable to the Agent in its sole discretion.”; and

 

-2-



--------------------------------------------------------------------------------

(iii) the definition of “Indebtedness” is amended by (A) replacing “Borrower or
its Subsidiaries” with “Borrower, any of its Subsidiaries or such other Person”
in clause (iv) and (B) inserting at the end of such definition “and
(C) Indebtedness shall not include Indebtedness of the Component Manufacturer
for which the Borrower is not liable for payment or performance or with respect
to which the Borrower’s assets are not encumbered or do not otherwise provide
support for”;

(b) Section 7.1(k)(iii) is amended by inserting (i) “, if an Excess Availability
Shortfall has occurred and is continuing or the Borrower has created, incurred
or assumed any Indebtedness during such quarter” immediately before “a
compliance certificate” and (ii) “, provided that, if an Excess Availability
Shortfall occurs at any time during the subsequent fiscal quarter, the Borrower
shall deliver to the Agent a Compliance Certificate with respect to such
previous quarter within five Business Days of such occurrence” immediately after
“end of such quarter”;

(c) Section 8.1 is amended by inserting “if an Excess Availability Shortfall
(i) has occurred and is continuing as of such last day or (ii) occurs at any
time during the subsequent calendar quarter” immediately after “1.0”;

(d) Section 8.2 is amended by inserting “if (x) an Excess Availability Shortfall
(i) has occurred and is continuing as of such last day or (ii) occurs at any
time during the subsequent calendar quarter or (y) the Borrower has created,
incurred or assumed any Indebtedness during such quarter” immediately after
“1.0”;

(e) Section 9.2(c) is amended by inserting (A) “as of the most recent quarter
end” immediately after “giving effect to such action” and (B) “, in each case if
an Excess Availability Shortfall has occurred and is continuing or would occur
after giving effect to such action” immediately after “as the case may be”;

(f) Section 9.2(c)(F) is amended by inserting “, if an Excess Availability
Shortfall has occurred and is continuing or would occur after giving effect to
such loan or advance” immediately after “respectively”;

(g) Section 9.2(c)(H) is amended by inserting “, if an Excess Availability
Shortfall has occurred and is continuing or would occur after giving effect to
such payment, purchase, redemption, defeasance, retirement, acquisition or
distribution” immediately after “respectively”;

(h) Section 9.2(c)(I) is amended by inserting “, if an Excess Availability
Shortfall has occurred and is continuing or would occur after giving effect to
such acquisition,” immediately after “on a pro forma basis”;

 

-3-



--------------------------------------------------------------------------------

(i) Schedule 6.1(g) shall be automatically amended to include the Borrower’s
ownership interests in the Component Manufacturer once sufficient information is
available to describe such interests thereon; and

(j) Exhibit D is amended and restated in the form of Annex I hereto.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective
when, and only when, the Agent shall have received (a) payment of the costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
the Agent in connection with this Amendment and (b) each of the following
documents (collectively, the “Amendment Documents”), which documents shall be in
form and substance satisfactory to the Agent and dated as of the date hereof or
such other date as shall be acceptable to the Agent:

(i) a counterpart of this Amendment, duly executed by the Borrower and each
Lender;

(ii) a copy of the resolutions of the Board of Directors (or similar evidence of
authorization) of the Borrower authorizing the execution, delivery and
performance of this Amendment and the other Amendment Documents to which the
Borrower is a party and the transactions contemplated hereby and thereby,
attached to which is a certificate of the Secretary or an Assistant Secretary of
the Borrower certifying the incumbency, names and true signatures of the
officers of the Borrower authorized to sign this Amendment and the other
Amendment Documents to which the Borrower is a party; and

(iii) such other agreements, instruments, documents and evidence as the Agent
deems necessary in its reasonable discretion in connection with the transactions
contemplated hereby.

Notwithstanding the foregoing conditions, this Amendment shall become effective
and the conditions set forth above shall be deemed to have been satisfied upon
delivery to the Borrower by the Agent of a copy of this Amendment, fully
executed by the Agent and the Lenders.

SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified,
authorized to do business and in good standing in each jurisdiction in which it
is presently engaged in business except to the extent that the failure to so
qualify or be in good standing could not reasonably be expected to have a
Material Adverse Effect.

(b) The execution, delivery and performance by the Borrower of this Amendment
and the other Amendment Documents (i) are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, (ii) do not
contravene (A) any of the Borrower’s Governing Documents, (B) any Requirement of
Law or (C) any

 

-4-



--------------------------------------------------------------------------------

contract of the Borrower listed as an exhibit to the Registration Statement or
otherwise filed by the Borrower with the Securities and Exchange Commission and
(iii) will not result in the imposition of any Lien upon any of its properties
except in favor of the Agent.

(c) No consent, authorization or approval of, or filing with or other act by,
any shareholders of the Borrower, any Governmental Authority or any other Person
is required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment or any other Amendment Document to which the
Borrower is a party, the consummation of the transactions contemplated hereby or
thereby or the continuing operations of the Borrower following such
consummation.

(d) This Amendment, the other Amendment Documents to which the Borrower is a
party and the Loan Agreement as amended hereby constitute the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by (i) bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and (ii) general principles of equity.

(e) No judgments, orders, writs or decrees are outstanding against it, nor is
there now pending or, to its knowledge, threatened litigation, contested claim,
investigation, arbitration, or governmental proceeding by or against the
Borrower that (i) individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Amendment, any of the other Amendment
Documents to which the Borrower is a party, the Loan Agreement as amended hereby
or the consummation of the transactions contemplated hereby or thereby.

(f) No Default or Event of Default has occurred and is continuing.

SECTION 4. Reference to and Effect on the Loan Agreement.

(a) On and after the date hereof, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” and words of like import, and each
reference in the other Loan Documents to the Loan Agreement shall mean and be a
reference to the Loan Agreement as amended hereby.

(b) The Loan Agreement and each other Loan Document shall remain in full force
and effect and are hereby ratified and confirmed by each of the parties hereto.

(c) Neither the Agent nor the Lenders shall be deemed to have waived any rights
or remedies they may have under the Loan Agreement, any other Loan Document or
applicable law.

(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as an amendment to any right, power
or remedy of the Agent or the Lenders under any of the Loan Documents, or
constitute a waiver of or an amendment to any provision of any of the Loan
Documents.

 

-5-



--------------------------------------------------------------------------------

SECTION 5. Costs and Expenses; Component Manufacturer Documents.

(a) The Borrower agrees to pay, on demand, all reasonable out-of-pocket costs
and expenses incurred by the Agent and the Lenders in connection with the
preparation, negotiation and execution of this Amendment and the other Amendment
Documents (including, without limitation, the reasonable fees and expenses of
counsel to the Agent and the Lenders).

(b) The Borrower shall deliver to the Agent a certificate of the Secretary or an
Assistant Secretary of the Component Manufacturer, or of any similar officer or
person responsible for the records of the Component Manufacturer, attached to
which shall be true and correct copies of (a) the Governing Documents of the
Component Manufacturer and (b) a good standing certificate for the Component
Manufacturer dated as of a recent date, in each case as soon as practicable
after such documents are available.

SECTION 6. Counterparts; Telecopied Signatures. This Amendment may be executed
in counterparts and by the parties hereto in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Amendment may be
executed and delivered by telecopier or other facsimile transmission all with
the same force and effect as if the same were a fully executed and delivered
original manual counterpart.

SECTION 7. GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND DECISIONS OF THE
STATE OF NEW YORK.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their proper and duly authorized officers as of the date first set forth
above.

 

BORROWER AMERICAN RAILCAR INDUSTRIES, INC. By:  

 

/s/ William P. Benac

  Name: William P. Benac   Title: Sr. V.P., CFO and Treasurer LENDERS

NORTH FORK BUSINESS CAPITAL

CORPORATION

By:   /s/ Ari Kaplan   Name: Ari Kaplan   Title: Vice President THE CIT
GROUP/BUSINESS CREDIT, INC. By:        Name:   Title:

ASSOCIATED BANK, NATIONAL

ASSOCIATION

By:  

 

/s/ Patrick Mundelville

  Name: Patrick Mundelville   Title: Sr. Vice President CITIBANK, N.A. By:  

 

/s/ JaHan Wang

  Name: JaHan Wang   Title: Vice President

 

-7-



--------------------------------------------------------------------------------

AGENT

NORTH FORK BUSINESS CAPITAL

CORPORATION

By:  

/s/ Ari Kaplan

  Name: Ari Kaplan   Title: Vice President

 

-8-



--------------------------------------------------------------------------------

ANNEX I

EXHIBIT D

[Form of Compliance Certificate]